DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             DENNY RAY HUGHES,
                                 Appellant,

                                         v.

                              STATE OF FLORIDA,
                                   Appellee.

                                 No. 4D13-3101

                              [September 16, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No.
11005060CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

HERSCH, RICHARD, Associate Judge.

   Hughes entered a plea of no contest to multiple counts of second and
third degree grand theft. Pursuant to a plea agreement, the trial court
sentenced the defendant to six years in prison followed by six years of
probation on counts 2 through 7; and to five years in prison on counts 8
through 10.1 The court orally pronounced that the sentences were to run
concurrently to each other. Finally, the trial court imposed a fine on each
count, mandatory court costs, and costs of prosecution, all of which the
court pronounced would be reduced to a civil lien.

   Following the entry of the written sentencing orders, the defendant
moved for correction of sentence pursuant to rule 3.800(b)(2), requesting
that: 1) the written orders reflect the oral pronouncement that the costs
and fines be reduced to a civil lien; 2) the judgments reflect the correct
statutory subsections (as alleged in the information) for his convictions on
counts 8 through 10; and 3) the written sentencing orders reflect the

1   Count 1 of the information was nolle prossed.
court’s oral pronouncement that the sentence for each count shall run
concurrently with all other counts. The trial court failed to rule on the
motion within sixty days, which acted as a de facto denial. See Fla R.
Crim. P. 3.800(b)(2)(B).

   Hughes is entitled to relief. The written judgment does not reflect the
oral pronouncement of the fines and costs being reduced to a civil lien.
Additionally, the judgment does not list the correct statute violations on
counts 8 through 10. On remand, the judgment orders should be
corrected to reflect the oral pronouncement and the correct statute
numbers.

   Finally, while section 921.16(1), Florida Statutes (2013), requires that
Hughes’ sentences for counts 2 through 10 be treated as concurrent
sentences2, the manner in which the judgment orders on each individual
count were prepared lends more to confusion than clarity. The trial court
should correct the judgments to state clearly that the sentence on each
count is to run concurrently to the sentences on all other counts.

   Hughes does not claim that he was sentenced improperly and we do
not reverse for resentencing. However, we remand for correction of the
judgment orders to conform as directed above. Hughes need not be
present when these changes are made.

    Remanded for further proceedings.

GROSS and DAMOORGIAN, JJ., concur.

                             *        *         *

    Not final until disposition of timely filed motion for rehearing.




2 “A defendant convicted of two or more offenses charged in the same . . .
information . . . shall serve the sentences of imprisonment concurrently unless
the court directs that two or more of the sentences be served consecutively.”
§ 921.16(1), Fla. Stat. (2013).

                                      2